UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

_________________________________________
                                          )
MIKEISHA BLACKMAN, et al.,                )
                                          )
            Plaintiffs,                   )
                                          )
      v.                                  )                  Civil Action No. 97-1629 (PLF)
                                          )                  Consolidated with
DISTRICT OF COLUMBIA, et al.,             )                  Civil Action No. 97-2402 (PLF)
                                          )
            Defendants.                   )
_________________________________________ )



                           MEMORANDUM OPINION AND ORDER

               An evidentiary hearing was set for January 12, 2016 concerning this Court’s

November 4, 2014 order to show cause why sanctions should not be imposed upon Daniel

McCall. By minute order of January 11, 2016, the Court granted McCall’s motion to continue

the hearing. In a Memorandum Opinion and Order dated January 14, 2016, the Court set a new

date for the evidentiary hearing, May 31, 2016. It noted that the matter had been postponed

before and that nearly six months had elapsed since the originally scheduled date. It also

expressly stated that “no further continuances of the evidentiary hearing in this matter will be

granted absent extraordinary circumstances.” On February 19, 2016, the Court set a schedule for

the filing of briefs and the deposition of Shalonda Cogdell. Petitioner, however, did not file any

briefs or depose Shalonda Cogdell.

               Less than two weeks before the scheduled evidentiary hearing, petitioner now

moves to continue the evidentiary hearing again — indeed, for a sixth time. In support of his

motion, he represents that his counsel was ill and hospitalized in February and early March of
this year and continues to be limited in resuming his duties. On May 13, 2016, petitioner

retained new counsel and seeks an extension for his counsel to “familiarize himself with the facts

and the law at issue,” file his brief specifying the request for sanctions and the Court’s authority,

and depose Shalonda Cogdell. Petitioner’s explanation is unacceptable and falls far short of

demonstrating extraordinary circumstances.

               If petitioner’s counsel was unable to proceed due to illness, the time to notify the

Court has long since passed. The illness also does not excuse counsel’s failure to file the brief

contemplated in the Court’s February 19, 2016 Order or to depose Ms. Cogdell. The Court notes

that, during this time, petitioner’s counsel has participated by telephone in numerous settlement

conferences before Magistrate Judge Harvey. The Court urges the parties to continue those

settlement discussions. Petitioner’s decision to change counsel on the eve of the evidentiary

hearing also does not qualify as extraordinary circumstances to justify postponing the hearing.

Eighteen months now have passed since the Court entered its order to show cause. The

evidentiary hearing will go forward on May 31, 2016 as scheduled unless the matter has been

resolved by the parties. Magistrate Judge Harvey remains available to assist in a resolution.

               For these reasons, it is hereby

               ORDERED that petitioner’s motion to continue the evidentiary hearing [Dkt. No.

2534] is DENIED; and it is
              FURTHER ORDERED that petitioner’s motion to expedite consideration of

petitioner’s motion to continue the evidentiary hearing [Dkt. No. 2535] is DENIED as moot.

              SO ORDERED.



                                                   /s/_______________________________
                                                   PAUL L. FRIEDMAN
DATE: May 19, 2016                                 United States District Judge